1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for EVA CHRISTIAN
7

8

9
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:19-CR-0090MCE
                      Plaintiff,       )
12                                     ) STIPULATION
                                       ) CONTINUING STATUS
13
                                       ) CONFERENCE AND EXCLUDABLE TIME;
14         v.                          ) PERIODS UNDER SPEEDY TRIAL ACT;
                                       ) ORDER
15
     ROBERT PIERRE DUNCAN, and         )
16   EVA SYMONE CHRISTIAN              ) Date: 9/12/19
                                       ) Time: 10:00 a.m.
17
                                       ) Court: Hon. Morrison C. England
18                    Defendants.      )
     __________________________________)
19                                 STIPULATION
20
       1. By previous order, this matter was set for status on July 25, 2019.
21
       2. By this stipulation, defendants now move to continue the status conference until
22

23        September 12, 2019, and to exclude time between July 25, 2018 and September
24
          12, 2019, under Local Code T4.
25
       3. The parties agree and stipulate, and request that the Court find the following:
26

27            a. The government has provided initial discovery associated with this case that
28               includes hours of audio recordings. The indictment for Mr. Duncan was


                                               -1-
1              filed on Mya 30, 2019. Ms. Christian was arraigned on June 14, 2019.
2
           b. Counsel for defendants desire additional time to review and copy discovery,
3
               consult with their clients, negotiate possible resolution, finish investigation
4

5              and discuss developments with their clients.
6
           c. Counsel for defendants believe that failure to grant the above-requested
7
               continuance would deny counsel the reasonable time necessary for effective
8

9              preparation, taking into account the exercise of due diligence.

10         d. The government does not object to the continuance.
11
           e. Based upon the above-stated facts, the ends of justice served by continuing
12

13
               the case as requested outweigh the interest of the public and the defendant

14             in a trial within the original date prescribed by the Speedy Trial Act.
15
           f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
16
               3161, et seq., within which trial must commence, the time period of July 25,
17

18             2019, to September 12, 2019, inclusive, is deemed excludable pursuant to
19
               18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
20
               continuance granted by the Court at defendants’ request on the basis of the
21

22
               Court’s finding that the ends of justice served by taking such action

23             outweigh the best interest of the public and the defendant in a speedy trial.
24
     4. Nothing in this stipulation and order shall preclude a finding that other provision
25
        of the Speedy Trial Act dictate that additional time periods are excludable from the
26

27      period within which a trial must commence.
28




                                             -2-
1

2
     IT IS SO STIPULATED.
3
     Dated: June 22, 2019             Respectfully submitted,
4

5                                     /s/ Andre Espinosa
                                      ANDRE ESPINOSA
6
                                      Assistant U.S. Attorney
7
     Dated: June 22, 2019             /s/ Kelly Babineau
8
                                      KELLY BABINEAU
9                                     Attorney for Eva Christian

10

11
     Dated: June 22, 2019             /s/ Shari Rusk
                                      SHARI RUSK
12                                    Attorney for ROBERT DUNCAN
13

14
                               ORDER
15

16
           IT IS SO ORDERED.
17
     Dated: July 24, 2019
18

19

20

21

22

23

24

25

26

27

28




                                -3-
